IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2014-CP-01107-COA

WILLIE LEE MADDEN, JR. A/K/A WILLIE L.                                     APPELLANT
MADDEN, JR. A/K/A WILLIE LEE MADDEN

v.

STATE OF MISSISSIPPI                                                         APPELLEE

DATE OF JUDGMENT:                         07/21/2014
TRIAL JUDGE:                              HON. MICHAEL H. WARD
COURT FROM WHICH APPEALED                 HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   WILLIE LEE MADDEN JR. (PRO SE)
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LISA L. BLOUNT
NATURE OF THE CASE:                       CIVIL - POST-CONVICTION
                                          COLLATERAL RELIEF
TRIAL COURT DISPOSITION:                  DENIED MOTION FOR POST-
                                          CONVICTION COLLATERAL RELIEF
DISPOSITION:                              AFFIRMED: 02/09/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       GRIFFIS, P.J., FOR THE COURT:

¶1.    Willie Lee Madden Jr. appeals the denial of his fifth motion for post-conviction

collateral relief (PCCR). Madden requested a reduction of his sentence based on recent

amendments to the sentencing requirements in Mississippi Code Annotated section 41-29-

139. The circuit court denied the motion. We find no error and affirm.

¶2.    In 2004, Madden pleaded guilty to the charge of transfer of a controlled substance.

The Court sentenced Madden as a habitual offender to fifteen years to serve day-for-day. See

Miss. Code Ann. § 99-19-81 (Rev. 2015). Madden has subsequently filed multiple PCCR
motions before this Court.1 Each has been denied or dismissed.

¶3.    When “reviewing a trial court’s dismissal of [a PCCR motion], . . . [w]e will not

disturb the trial court’s factual findings unless they are found to be clearly erroneous.” Mann

v. State, 2 So. 3d 743, 745 (¶5) (Miss. Ct. App. 2009). “[W]here questions of law are raised,

the applicable standard of review is de novo.” Id.

¶4.    The Court notes that Madden’s PCCR motion was untimely filed and constitutes a

successive writ. See Miss. Code Ann. § 99-39-23(6) (Rev. 2015). Despite these procedural

bars, the Court will address Madden’s claim.

¶5.    In the motion now before us, Madden seeks a reduction in his sentence based on

House Bill 585, a 2014 Legislative amendment to the sentencing requirements found in

section 41-29-139. The penalty for the transfer of a controlled substance was amended to

“not more than eight years.” Miss. Code Ann. § 41-29-139(b)(1) (Supp. 2015). Madden is

currently serving fifteen years under the former version of the statute. See Miss. Code Ann.

§ 41-29-139(b)(1) (Supp. 2004).

¶6.    The Mississippi Supreme Court has held that when sentencing occurs before a

statutory amendment, the statute that existed at the time of the sentencing applies. Lampley

v. State, 308 So. 2d 87, 90 (Miss. 1975). If the Legislature chooses to apply an amendment

to the sentencing requirements retroactively, it may provide such an instruction in the


       1
       See Madden v. State,176 So. 3d 35 (Miss. Ct. App. 2014); Madden v. State, 75 So.
3d 1130 (Miss. Ct. App. 2011); Madden v. State, 52 So. 3d 411 (Miss Ct. App. 2010);
Madden v. State, 991 So. 2d 1231 (Miss. Ct. App. 2008).

                                              2
language of the amendment. Id. The 2014 amendments provide no such instruction. Thus,

Madden is not entitled to a reduction in his sentence. We find no error and affirm.

¶7.  THE JUDGMENT OF THE CIRCUIT COURT OF HARRISON COUNTY
DENYING THE MOTION FOR POST-CONVICTION COLLATERAL RELIEF IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO HARRISON
COUNTY.

    LEE, C.J., IRVING, P.J., BARNES, ISHEE, CARLTON, FAIR, JAMES AND
WILSON, JJ., CONCUR. GREENLEE, J., NOT PARTICIPATING.




                                             3